PER CURIAM.
On December 23,1981, this Court published its Certificate of Judicial Manpower setting forth recommendations on the number of additional judges needed during Fiscal Year 1982-1983. Subsequent to that date additional information was received from the Eleventh Judicial Circuit regarding an asserted need for 2 additional judgeships in that Circuit. In response to that request, the Chief Justice and State Courts Administrator visited the Eleventh Judicial Circuit on January 29 and 30 for the purpose of evaluating the needs of that Circuit, and heard from judges and other leading members of the community about those needs. Based upon that request and the information received this Court hereby revises and amends its Certification dated December 23, 1981 to additionally recommend that the Legislature make available to the Eleventh Judicial Circuit two additional Circuit Court judgeships for Fiscal Year 1982-1983, with sufficient resources specifically for this purpose.
The Court is aware of the dramatic increase in criminal filings which has occurred in the Eleventh Circuit since 1979, and the administrative actions which the Chief Judge has taken to partially deal with this increased caseload. In addition, projections for 1982 and 1983 indicate a continued significant increase in criminal case filings, with a major portion of such filings continuing to consist of major crimes requiring considerable judicial time and involvement. Increased law enforcement and prosecutorial resources committed by state and local governments in the past year will continue to affect judicial caseloads in Fiscal Year 1982-1983. A very high number of civil jury trials precludes the further administrative transfer of judges from the civil to criminal divisions. Furthermore, the transient nature and unpredictable growth patterns of population in the Eleventh Judicial Circuit creates unique problems for the criminal justice system in Dade County.
While recently authorized judgeships, approved by the Legislature in 1981, and administrative actions taken by the Chief Judge will greatly enhance this Circuit’s ability to deal with the extraordinary cir*1016cumstances which now exist, this Court finds that two additional Circuit judgeships are required during Fiscal Year 1982-1983 to deal with the developing caseloads now being foreseen by judges, prosecutors, and defense attorneys, as well as community leaders, and confirmed in statistical projections by the State Courts Administrator. Finally, we also note that additional resources for the State Attorney and Public Defender in the Eleventh Judicial Circuit must be made available in order for these two additional judgeships to be of full benefit in dealing with criminal caseloads, and we are confident that the Legislature will remain cognizant of these associated needs of the criminal justice system, as they have been in the past.
This Court would like to take particular note of the active involvement in this process and meaningful contribution which has been made by leading members of the community who are dedicated to solving problems and reducing the crime rate now existing in the Eleventh Judicial Circuit. We are informed that a substantial increase of 1200 law enforcement officers over the next two years is being sought, and that there is a broad-based recognition of the need for additional resources for the State Attorney and Public Defender. Due to the interrelationship of all elements in the Criminal Justice System, the ripple effect of these additional commitments to other segments of the criminal justice community will impact on the number of judges necessary in the Eleventh Circuit. While our Certification cannot be based upon eventualities beyond our control, but rather must be based upon historical data and the facts as they now appear, immediate commitment of substantial additional resources in other areas of the criminal justice system could certainly override this Certification and require legislative approval of a greater number of additional judgeships for the Eleventh Circuit.
CERTIFICATION
Therefore, in accordance with Article Y, Section 9, Florida Constitution and in addition to this Court’s prior Certification dated December 23, 1981, we amend that prior Certification by adding two new circuit judgeships for the Eleventh Judicial Circuit. We certify that these judicial officers are necessary and we recommend that they be made permanent by law and funded by the State.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.